                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE

Shelter Mutual Insurance Company            )
a/s/o Freddie and Amber Hoard               )
        Plaintiff,                          )              No. 3:20-CV-00813
                                            )
       v.                                   )              Jury Trial Demanded
                                            )
Bissell Homecare, Inc.;                     )              Judge Richardson
Bissell, Inc.                               )
Flextronics International USA, Inc.;        )              Magistrate Judge Frensley
LG Chem America, Inc.;                      )
                                            )
       Defendants.                          )


             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
                LG CHEM AMERICA, INC.’S MOTION TO DISMISS


       Plaintiff Shelter Mutual Insurance Company, by and through undersigned counsel, offers

the following Response in Opposition to Defendant LG Chem America, Inc.’s Amended Motion

to Dismiss for Lack of Personal Jurisdiction (Docket No. 23) (hereinafter “LG Chem America’s

Motion to Dismiss”):

                                        INTRODUCTION

       The subject LG Chemical (MH19896) Model INR18650MG1 lithium ion cells (“Lithium

Ion Battery”), that experienced exothermic failure, causing a fire that destroyed the Shelter-

insureds’ house, were manufactured, upon information and belief, by LG Chem, Ltd., a South

Korean corporation. LG Chem, Ltd. is the parent company of Defendant LG Chem America, Inc.

(“LG Chem America”). Further, upon information and belief, Defendant LG Chem America is the

distributor and/or marketer of the products LG Chem, Ltd. sells in America (including the subject

Lithium Ion Battery). As such, it is believed that Defendant LG Chem America distributed and/or



                                                1

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 1 of 14 PageID #: 192
marketed the subject battery in such a way that was purposefully directed at the State of Tennessee,

such that Defendant LG Chem America should reasonably anticipate being haled into court here.

       In order to provide proof of the above, Plaintiff will need to issue jurisdictional discovery

and may even need to depose the corporate representative(s) of LG Chem America. As such,

Plaintiff requests that the Court postpone ruling on Defendant’s Amended Motion to Dismiss for

Lack of Personal Jurisdiction until after the jurisdictional facts are known by issuing an Order

allowing 60 days to conduct said jurisdictional discovery. If proof is available, then this Court’s

exercise of personal specific jurisdiction over Defendant LG Chem America is proper and LG

Chem America’s Amended Motion to Dismiss for Lack of Personal Jurisdiction should be denied.

                                   ARGUMENT AND AUTHORITY

       The battery at issue in this case is consists of LG Chemical (MH19896) Model

INR18650MG1 lithium ion cells. (Pl.’s Compl., ¶ 4). In past cases, LG Chem, Ltd. has admitted

that it manufactures 18650 lithium-ion batteries. (See Ex. A, Deposition of LG Chem, Ltd.’s

Corporate Representative, Joon Young Shin, p. 55, ll. 11-15; see also id. at pp. 24-25, ll. 15-3).

Moreover, as to the subject battery specifically, Plaintiff believes that the battery at issue in this

case was, in fact, manufactured by LG Chem, Ltd.

       LG Chem America is connected to LG Chem, Ltd. via a marketing and distribution

relationship. LG Chem, Ltd.’s website lists LG Chem America, Inc. as a “[m]arketing

[s]ubsidiar[y]” in “America” as seen in this screenshot:




                                                  2

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 2 of 14 PageID #: 193
                                   3

Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 3 of 14 PageID #: 194
(See           https://www.lgchem.com/company/company-information/global-network/overseas-

corporation/america, attached hereto as Ex. B). Nothing in the website limits the products that LG

Chem America markets for its parent company. Plaintiff believes that after conducting

jurisdictional discovery, definitive evidence of this relationship between LG Chem America and

LG Chem, Ltd. will be presented.

        The only actual dispute is whether Defendant LG Chem America distributed and/or

marketed the subject battery in such a way that was purposefully directed 1 at the State of

Tennessee, such that Defendant LG Chem America should reasonably anticipate being haled into

court here. 2 Plaintiff believes that jurisdictional discovery will provide proof of this fact.

        Plaintiff already has the following evidence showing that the Court has personal

jurisdiction over LG Chem America: (1) the subject battery, manufactured by LG Chem Ltd. was

sold in Tennessee and injured a Tennessee citizen in Tennessee; (2) LG Chem America is a wholly

owned subsidiary of LG Chem Ltd., which markets and distributes its parent’s products; and (3)

LG Chem America currently has designated a Tennessee Registered Agent for service of process

in Tennessee. (See https://tnbear.tn.gov/Ecommerce/FilingSearch.aspx, attached hereto as Ex. C).

        However, the fact that Plaintiff cannot yet point to additional evidence is not proof that

more evidence does not exist. Plaintiff has not yet issued discovery to Defendant LG Chemical

America (which is precisely why Plaintiff is requesting time to do so). In fact, Defendant LG Chem


1
  See S & S Screw Mach. Co. v. Cosa Corp., 647 F.Supp. 600, 607 (M.D.Tenn.1986) (“The modern
approach to in personam jurisdiction . . . is based on the protection the due process clause provides to an
individual's liberty interest in having ‘fair warning that a particular activity may subject [him] to the
jurisdiction of a foreign sovereign.’ Burger King, 471 U.S. at 472 In a specific jurisdiction case, a
defendant has ‘fair warning’ if he has ‘purposefully directed’ his activities at residents of the forum.
Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774, 801, 104 S.Ct. 1473, 1478, 79 L.Ed.2d 790
(1984).”).
2
  See id. (“Crucial to the inquiry is that the defendant's conduct and connection with the forum state be
such that it should ‘reasonably anticipate being haled into court there.’ ”) (citing World-Wide Volkswagen,
444 U.S. at 297, 100 S.Ct. at 567).

                                                    4

    Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 4 of 14 PageID #: 195
America was just served on October 7, 2020 (See Ex. D, Affidavit of Service for LG Chem

America ((Docket No. 11))). Furthermore, pursuant to the Initial Case Management Order (Docket

No. 29) dated December 1, 2020, the deadline for the Plaintiff to file a motion to amend the

pleadings is August 2, 2021. As such, it would be premature for this Court to grant Defendant LG

Chem America’s Motion to Dismiss at this stage.

       Personal jurisdiction can be either general or specific, depending upon the nature of the

contacts that the defendant has with the forum state. Bird v. Parsons, 289 F.3d 865, 873 (6th Cir.

2002). Specific jurisdiction exists where the litigation is derived from obligations that “arise out

of or are connected with the [company’s] activities within the state.” Int’l Shoe Co. v. Washington,

326 U.S. 310, 319 (1945).

       The Sixth Circuit has adopted the “stream of commerce plus” test to determine if personal

jurisdiction exists over a defendant. Bridgeport Music, Inc. v. Still N The Water Pub., 327 F.3d

472, 480 (6th Cir. 2003). Under this test, something more than simply placing the product into the

stream of commerce is necessary, but sufficient minimum contacts can be found through actions

of a defendant purposefully directed toward the Forum State. Bridgeport Music, 327 F.3d 472 at

479; Asahi Metal Industry Company, Ltd. v. Superior Court, 480 U.S. 102, 112 (1987). Such

actions may include, but are not limited to, advertising in the forum state, establishing channels

for providing regular advice to customers in the Forum State, or marketing a product through a

distributor who has agreed to serve as the sales agent in the Forum State. Asahi, 480 U.S. at 112.

Factors Courts should consider include, the defendant’s direction or control over the flow of the

product into the forum; the quantity of the defendant’s particular product regularly flowing into

the forum; and the distinctive features of the forum that connect it with the product in question.

One Media IP Ltd. v. S.A.A.R., SrL., 122 F.Supp.3d 705, 217 (M.D. Tenn. 2015).



                                                 5

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 5 of 14 PageID #: 196
       Importantly, a plaintiff can demonstrate contacts with the forum state by establishing the

defendant made a “deliberate decision” to distribute its product throughout all 50 states. Tobin v.

Astra Pharm. Prod., Inc. 993 F.2d 528 (6th Cir. 1993). In Tobin, a Dutch pharmaceutical company

“sought out and negotiated” a licensing agreement with co-defendants. Under that agreement, one

of the co-defendants was to distribute the Dutch pharmaceutical company’s drug throughout the

United States. 993 F.2d 528 at 543. The Court reasoned that the negotiated contract created

“something more than mere awareness that the stream of commerce will sweep the product into

the forum state.” Id., citing Asahi, 480 U.S. at 543. Duphar made a deliberate decision to market

its product in all 50 states, including Kentucky, the forum State. Id.

       In Bridgeport Music, the Court found, similar to Tobin, the defendant did nothing in

particular to target Tennessee distinguishable from any other State. Bridgeport Music, 327 F.2d at

483. Nevertheless, because the defendant deliberately targeted all 50 states, a “prima facie

purposeful availment finding” was warranted. Id.

       When a motion to dismiss has been filed for lack of personal jurisdiction, “the court may

determine the motion on the basis of affidavits alone; or it may permit discovery in aid of the

motion; or it may conduct an evidentiary hearing on the merits of the motion.” Dean v. Motel 6

Operating LP, 134 F.3d 1269, 1271-72 (6th Cir. 1998) (quoting Serras v. First Tennessee Bank

Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989) (quotation marks omitted)). If the court does not

hold an evidentiary hearing, the plaintiff need only make a prima facie showing of jurisdiction in

its pleadings and affidavits, which must be considered in the light most favorable to the plaintiff.

Id. (quoting CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996)).

       Plaintiff believes that, after conducting jurisdictional discovery, there will be proof that

Defendant LG Chem America’s activities regarding the lithium batteries at issue were directed at



                                                  6

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 6 of 14 PageID #: 197
and in Tennessee. Regardless of the jurisdictional discovery, Plaintiff also wants to make the Court

aware of the deficiencies in the arguments Defendant LG Chem America makes in its Motion. The

Motion cites to Bristol-Myers claiming that “[w]hat is needed – and what is missing here [in order

to establish personal specific jurisdiction] – is a connection between the forum and the specific

claims at issue.” (See Specially-Appearing Defendant LG Chem America, Inc.’s Amended

Memorandum of Law in Support of its Motion to Dismiss for Lack of Personal Jurisdiction, p. 10).

In Bristol-Myers, this was clearly the case since:

         the nonresidents were not prescribed Plavix in California, did not purchase Plavix
         in California, did not ingest Plavix in California, and were not injured by Plavix in
         California . . . . What is needed—and what is missing here—is a connection
         between the forum and the specific claims at issue.

Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1781 (2017). Thus, even after all

the evidence was presented, personal jurisdiction was lacking in Bristol-Myers. 137 S. Ct. 1783-

84.

         Here, though, the facts are that Plaintiff’s insured, Freddie Hoard, did purchase the subject

battery in Tennessee (see Ex. E, subject battery Purchase Receipt), he did use the subject battery

in Tennessee (as evidenced by the fact that he lived in Tennessee), and he was, in fact, injured by

the subject battery which caused the fire and property damage in Tennessee. Bristol-Myers is

simply not on point. Furthermore, in Bristol-Myers the plaintiffs were allowed to and had already

conducted jurisdictional discovery and, after such discovery, could not meet their burden.

         In light of these discrepancies, the holding in Bristol-Myers favors jurisdiction, so long as

Plaintiff can show that LG Chem America purposefully availed itself of the protection of

Tennessee’s laws or the benefits of doing business there. In any event, the holding in Bristol-Myers

supports at least granting jurisdictional discovery, which Plaintiff requests from the Court.




                                                   7

      Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 7 of 14 PageID #: 198
       The Bristol-Myers Court relied on World–Wide Volkswagen Corp. v. Woodson, 100 S.Ct.

559 (1980), which found “no personal jurisdiction in Oklahoma because the defendant ‘carr[ied]

on no activity whatsoever in Oklahoma’ and dismissing ‘the fortuitous circumstance that a single

Audi automobile, sold [by defendants] in New York to New York residents, happened to suffer an

accident while passing through Oklahoma’ as an ‘isolated occurrence’.” Bristol-Myers, 137 S. Ct.

at 1782 (citing World–Wide Volkswagen, 100 S. Ct. at 566).

       Plaintiff expects that the facts in this case will be different than those in World-Wide

Volkswagen. In World-Wide Volkswagen, the Court acknowledged the following:

       if the sale of a product of a manufacturer or distributor such as Audi or Volkswagen
       is not simply an isolated occurrence, but arises from the efforts of the manufacturer
       or distributor to serve directly or indirectly, the market for its product in other
       States, it is not unreasonable to subject it to suit in one of those States if its allegedly
       defective merchandise has there been the source of injury to its owner or to others.

100 S. Ct. at 567. Since the Plaintiff has evidence that the subject battery was “the source of injury

to its owner,” all that is left to discover is whether it can be said that the injury “arises from the

efforts of the . . . distributor to serve directly or indirectly, the market for its product in

[Tennessee].” Id.

       In fact, Tennessee’s district courts have already held in favor of jurisdiction on facts similar

to those that Plaintiff expects to prove:

       The Court thus rejects as inapplicable Gildemeister's reliance upon World-Wide
       Volkswagen for the proposition that its amenability to suit “does not travel with the
       chattel” it manufactures. Gildemeister is far more than a passive party whose only
       connection with the forum resulted from the unilateral activity of another . . . .
       Gildemeister's relationship to Cosa in the chain of distribution, coupled with its
       ongoing awareness of the sales by Cosa to S & S, clearly distinguishes it from the
       regional auto dealers in World-Wide Volkswagen . . . who were haled into an
       Oklahoma court due to the “fortuitous circumstance that a single Audi automobile,
       sold in New York to New York residents, happened to suffer a accident while
       passing through Oklahoma.” [citation omitted]. Gildemeister was in a position to
       devise, shape, and monitor its American distribution system by virtue of its
       exclusive agency contract with Cosa. Thus positioned, Gildemeister can be said to

                                                    8

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 8 of 14 PageID #: 199
       have purposefully included Tennessee in the market it chose to expand and exploit
       for its products.

S & S Screw, 647 F.Supp. at 609. The S & S Screw Court further stated that:

       even if Gildemeister had lacked awareness of, and direct participation in, Cosa's
       series of sales to S & S, the company's intention to exploit the American market, as
       executed by the agency contract with Cosa, suffices by itself to support an
       alternative ground for the exercise here of personal jurisdiction. Speaking in dictum
       not of the regional dealers but of the German manufacturer Audi and its national
       importer, Volkswagen of America, Inc., the World-Wide Volkswagen court said:

               “if the sale of a product of a manufacturer or distributor . . . is not
               simply an isolated occurrence, but arises from the efforts of the
               manufacturer or distributor to serve, directly or indirectly, the
               market for its product in other States, it is not unreasonable to
               subject it to suit in one of those States if its allegedly defective
               merchandise has there been the source of injury to its owner or
               others. The forum State does not exceed its powers under the Due
               Process Clause if it asserts personal jurisdiction over a corporation
               that delivers its products into the stream of commerce with the
               expectation that they will be purchased by consumers in the forum
               State.

Id. (quoting World-Wide Volkswagen, 444 U.S. at 297-98).

              Defendant’s Arguments Highlight the Need for More Information

       Given that backdrop, Defendant’s own arguments in its Motion to Dismiss make clear that

evidence, of a possible intention to exploit Tennessee’s market, may be discoverable. In other

words, by looking not only at what Defendant affirmatively states in its Motion to Dismiss and

Affidavit, but also at what it does not state, it becomes apparent that Plaintiff’s request for

jurisdictional discovery here will be worthwhile. Defendant LG Chem America knows whether it

purposefully causes their products to be marketed, distributed, sold, and used by residents of

Tennessee, either directly or indirectly.

       What Defendant LG Chem America did not argue is important. For example, in paragraph

10 of its Affidavit, LG Chem America says that it “primarily sells and distributes sells and



                                                 9

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 9 of 14 PageID #: 200
distributes various petrochemical materials and products . . . . [LG Chem America] does not have

any manufacturing plants, and it focuses on sales and distribution only.” (See Declaration of

Hyunsoo Kim, Ex. A to Specially-Appearing Defendant LG Chem America, Inc.’s Amended

Memorandum of Law in Support of its Motion to Dismiss for Lack of Personal Jurisdiction, p. 10,

emphasis added). In paragraph 11 of its Affidavit, LG Chem America says the “lithium-ion battery

cell referred to by Plaintiff could not have been manufactured by [LG Chem America]. (Id., p.11

emphasis added.) Further, in paragraph 14 of its Affidavit LG Chem America says it “did not sell

or distribute lithium-ion batteries to Bissell Homecare, Inc., Bissell, Inc. or Flextronics

International USA, Inc.” (Id., p.14, emphasis added.)

        What the Affidavit does not declare is that LG Chem America did not market the subject

battery. Furthermore, the Affidavit does not say that LG Chem America did not sell or distribute

the subject battery to another party, unknown to the Plaintiff. If this were true, one would expect

LG Chem America to have stated as much. In fact, had LG Chem America been able to do so it

would have attested that it has never sold, marketed, or distributed the subject battery to anyone.

The fact that LG Chem America attested only that it had not manufactured the subject battery is

explained only by the fact that LG Chem America knows that it sold, marketed, or distributed the

subject battery.

        Similarly, in paragraph 16 of its Affidavit, LG Chem America says that its “sales in

Tennessee are exclusively limited to petrochemical materials and products.” (Id., p.16.) However,

what its Affidavit does not say is that its sales to distributors outside of Tennessee are also

exclusively limited to petrochemical materials and products. Without this being true, LG Chem

America is still vulnerable to the possibility that it sold, marketed, or distributed the subject battery




                                                   10

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 10 of 14 PageID #: 201
outside of Tennessee with the intention and knowledge that the battery would eventually be sold

to a resident of Tennessee.

        Paragraph 12 of LG Chem America’s Affidavit states, quite specifically, that it “has never

sold, marketed, or distributed any lithium-ion batteries for use by individual consumers as

standalone, removable, rechargeable batteries with a Bissell Bolt Lithium Pet Cordless Bagless

Stick Vacuum.” (Id., p.12, emphasis added.) LG Chem America specifically fails to state that it

wasn’t involved with the subject battery in any way, instead LG Chem America merely says that

it didn’t sell, market, or distribute the subject battery for use by individual consumers as

standalone, removable, rechargeable batteries with a Bissell Bolt Lithium Pet Cordless Bagless

Stick Vacuum.

        Given the specificity of LG Chem America’s Affidavit, the things that it fails to say are,

indeed, numerous; however, most notable among them is the fact that LG Chem America’s

Affidavit does not say that it did not sell, distribute, or market the subject battery to any other

corporation, such as the other defendants in this lawsuit.

        Further, the Affidavit fails to state that LG Chem America has never authorized anybody

else to sell, market, or distribute lithium ion power cells “for use by individual consumers as

standalone, removable, rechargeable batteries.” This raises a relevant question that may be

answered in discovery: has LG Chem America ever authorized anybody to sell, market, or

distribute the subject battery.

        Finally, in paragraph 19 of its Affidavit, LG Chem America says it “has never distributed

or sold any lithium-ion battery cells in Tennessee.” (Id., p.19, emphasis added.) However, as may

be deduced by now, what this does not say is that LG Chem America never did those things outside




                                                 11

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 11 of 14 PageID #: 202
of Tennessee with the intention that the batteries would or could ultimately be sold to Tennessee

residents.

                                          CONCLUSION

       As can be seen, it is possible, and Plaintiff believes likely, that this Court has personal

jurisdiction over Defendant LG Chem America. Nothing in the Defendant’s Motion or Affidavit

affirmatively proves this Court’s lack of personal jurisdiction. At most, the statements made

therein highlight the need for more jurisdictional information, which is precisely why Plaintiff is

requesting the same.

       WHEREFORE, Plaintiff requests that this Court enter an Order: (1) postponing a decision

on Defendant LG Chem America, Inc.’s Motion to Dismiss until after proper jurisdictional

discovery has been had, (2) allowing Plaintiff 60 days to conduct such discovery, and (3) for such

other and further relief as the Court may deem proper under the premises.


Dated: December 7, 2020

                                             Respectfully submitted,
                                             SPICER RUDSTROM, PLLC


                                             By: _s/ Darrick Lee O’Dell__________________
                                                     Darrick Lee O’Dell (TBA 26883)
                                                     414 Union Street, Suite 1700
                                                     Nashville, Tennessee 37219
                                                     Phone: 615-259-9080
                                                     Fax: 615-259-1522
                                                     Email: dlo@spicerfirm.com


                                                     Attorney for Plaintiff Shelter Mutual
                                                     Insurance Company




                                                12

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 12 of 14 PageID #: 203
                                 GALANIS, POLLACK, JACOBS AND JOHNSON, S.C.


                                 By: _s/ Aaron D. Plamann              _______
                                         Aaron D. Plamann (WB 1055157)
                                         839 North Jefferson Street, Suite 200
                                         Milwaukee, Wisconsin 53202
                                         Phone: 414-271-5400
                                         Fax: 414-271-5571
                                         Email: aplamann@gpjlaw.com
                                        Admitted Pro Hac Vice
                                        Attorney for Plaintiff Shelter Mutual
                                        Insurance Company




                                   13

Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 13 of 14 PageID #: 204
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 7, 2020, a true and correct copy of the

foregoing has been filed with the Clerk of the United States District Court for the Middle District

of Tennessee using the CM/ECF system. The Court’s CM/ECF system will send an email

notification of the foregoing filing to the following parties and counsel of record who are registered

with the Court’s CM/ECF system.

Steven Douglas Parman
Watkins, McGugin, McNeilly & Rowan
214 Second Avenue, N Suite 300
Nashville, TN 37201
(615) 255-2191
Email: Steve@watkinsmcneilly.com
Counsel for Bissell Homecare, Inc. and Bissell, Inc.

William S. Walton
Butler Snow LLP (Nashville)
The Pinnacle at Symphony Place
150 Third Avenue South Suite 1600
Nashville, TN 37201
(615) 651-6717
Email: Bill.Walton@butlersnow.com
Counsel for Flextronics International USA, Inc.

Joseph R. Wheeler
Mary E. Stoner
Cornelius & Collins, LLP
511 Union Street Suite 1500, P O Box 190695
Nashville, TN 37219-0695
(615) 244-1440
Email: Jrwheeler@cornelius-Collins.com
        Mestoner@cclawtn.com
Counsel for LG Chem America, Inc.
                                               By: __s/ Aaron D. Plamann___________________




                                                 14

   Case 3:20-cv-00813 Document 32 Filed 12/07/20 Page 14 of 14 PageID #: 205
